I concur with the majority but find it necessary to distinguish my dissent in State v. Crosby (1991), 72 Ohio App.3d 148,594 N.E.2d 110, from the instant case.
The Fourth Amendment search and seizure cases present difficult challenges on appellate review. Each case is factually unique and there exist no bright-line tests. Our role is to examine the testimony and evidence presented and, with the guidance of the factors enumerated in State v. Bobo (1988),37 Ohio St.3d 177, 524 N.E.2d 489, make a judgment regarding the propriety of the investigatory stop.
In State v. Crosby, I found that the seven factors enumerated in State v. Bobo were present.
The case sub judice is factually distinguishable fromState v. Bobo and also distinguishable as I interpreted the evidence in State v. Crosby. In this case, the seven Bobo
factors were clearly not present. The officers did not have specific and articulable facts to justify an investigatory stop of the defendant. It is not unusual for a citizen to appear nervous when a car occupied by members of a SWAT unit, especially with their helmets on, is moving parallel to you. This sight would catch the attention of virtually any citizen, who would conceivably look back and forth in a curious and even nervous manner. Detective Carosielli's testimony that the defendant appeared nervous and that he observed him reach down as if to hide something does not, in and of itself, justify an investigatory stop. The evidence in this case revealed that the incident occurred during the *Page 194 
early evening hours on Saturday, November 16, 1991, approximately 5:30 p.m. The defendant was observed while stopping for a traffic light and, at the same time, a vehicle containing the SWAT unit members was coming to a stop at the same traffic light alongside the defendant's car. The area where the defendant was observed was not a remote place which would cause the officers to abandon their vehicle, as well as their safety, in order to make their approach. In fact, the area is a busy and heavily traveled intersection of East 105th and Carnegie in the city of Cleveland. Thus, this factual situation does not completely comport with the factors enumerated in Bobo.
Therefore, I concur with the majority in reversing this case based upon the record before us.